Exhibit 10.1

 

BOARD OF DIRECTORS COMPENSATION RESOLUTION

BUILD-A-BEAR WORKSHOP, INC.

EFFECTIVE NOVEMBER 10, 2005

 

WHEREAS, Build-A-Bear Workshop, Inc. (the “Company”) recognizes that in order to
retain competent and experienced persons to serve as members of the Board of
Directors of the Company (“Board members” or “Directors”), and in consideration
of the time and effort expended by such persons in rendering such services, it
would be in the best interests of the Company to provide for reasonable
compensation to its non-management Directors; and

 

WHEREAS, the Compensation Committee of the Board of Directors, which is tasked
with the responsibility for periodically reviewing Director compensation, has
analyzed compensation materials derived from the Proxy Statements of publicly
traded retail companies, reviewed various Board Compensation surveys, and
collected other data and relevant information regarding Board compensation, and
has reported upon the same to the Board; and

 

WHEREAS the Board of Directors believes it has become increasingly difficult for
companies to secure and retain quality board members; and the rapid growth of
the Company and the expanding complexity of its operations require that the
Company must compete against larger companies for quality board members;

 

NOW THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby establish
that in connection with rendering their services as Board members, each
non-management Director shall receive the following compensation, as applicable
to such Director:

 

1.

Annual retainer of $40,000 for Board membership, inclusive of all Board meeting
and committee meeting attendance fees.

 

2.

Annual retainer for service as the Audit Committee Chairperson of $10,000.

 

3.

Annual retainer for service as the Chairperson of any committee established by
the Board other than the Audit Committee, of $5,000.

 

4.

Reimbursement for reasonable out-of-pocket expenses actually incurred in
connection with participation and/or attendance of Board and Committee meetings.

 

RESOLVED FURTHER, that the Annual retainer fees for Board members and Committee
Chairpersons will be paid in four (4) equal quarterly payments at the end of
each fiscal quarter. Newly-appointed Board members and/or Committee Chairpersons
will be paid on a pro rata basis in relation to time served during their first
calendar quarter of service.

 

 


--------------------------------------------------------------------------------



 

 

RESOLVED FURTHER, that, subject to approval of the Compensation Committee, upon
each non-management Director’s initial appointment to the Board, such Director
shall receive a one-time grant of five thousand (5,000) restricted shares of
common stock of the Company, in accordance with the Build-A-Bear Workshop, Inc.
2004 Stock Incentive Plan, as amended and as administered by the Compensation
Committee, which shall vest at the rate of thirty-three and one-third percent
(33 1/3%) per year over a period of three (3) years after the date of such
grant.

 

RESOLVED FURTHER, that, subject to approval of the Compensation Committee, in
consideration for each year of service by a non-management Director, such
Director shall receive a one-time grant of three thousand five hundred (3,500)
restricted shares of common stock of the Company, in accordance with the
Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, as amended and as
administered by the Compensation Committee. These annual grants will be issued
in conjunction with the next Board meeting occurring after the anniversary date
of the Company’s October 28th initial public offering (at the very beginning of
the applicable year of service), subject to Compensation Committee approval. New
non-management Board members appointed after this Board meeting shall receive
upon the date of their appointment a pro rata grant amount of restricted shares
(in relation to time to be served between the date of appointment and the next
anniversary date of the initial public offering), in consideration for their
partial year of service, subject to approval of the Compensation Committee and
in accordance with the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, as
amended and as administered by the Compensation Committee.

 

RESOLVED FURTHER, that, if a Board member retires at the mandatory retirement
age set forth in the Company’s Corporate Governance Guidelines, then subject to
approval of the Compensation Committee, such retiring Board member’s remaining
unvested restricted stock may, upon such retirement (at the time of the Annual
Meeting in which the Board member is ineligible for re-election), be accelerated
by the Compensation Committee in its discretion.

 

RESOLVED FURTHER, that any Board member whom reaches the mandatory retirement
age set forth in the Company’s Corporate Governance Guidelines, and whom is
asked by the Board, and agrees, to continue to serve the Company in the status
of Board member Emeritus, shall receive the following compensation, as
applicable to such Director:

 

1.

Annual retainer fee of $25,000 for Board membership, inclusive of all meeting
attendance fees, to be paid in the same manner as with respect to other Board
members, premised upon regular and active Board meeting attendance as set forth
in the Corporate Governance Guidelines.

 

2.

Reimbursement for reasonable out-of-pocket expenses actually incurred in
connection with participation and/or attendance of board and committee meetings.

 

 

 


--------------------------------------------------------------------------------



 

 

This Resolution shall become effective as of November 10, 2005. Compensation for
services rendered by Board members prior to the effective date of this
Resolution shall be governed by the previous compensation structure. The Annual
Retainer fee payments described in this Resolution shall be paid for the
remainder of fiscal year 2005 on a pro rata basis in relation to time served.

 

 

 

 

 